UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 15-2112


TISHISA BRAZIEL,

                Plaintiff - Appellant,

          v.

CHARLESTOWN OWNERS ASSOCIATION, INC.; DUANE INGALSBE; JEFF
BIERY,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Anthony John Trenga,
District Judge. (1:15-cv-00718-AJT-IDD)


Submitted:   February 23, 2016            Decided:   February 25, 2016


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Tishisa Braziel, Appellant Pro Se.    Wayne F. Cyron, James Gerard
Smalley, CYRON & MILLER, LLP,          Alexandria, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Tishisa     Braziel    appeals          the   district     court’s      order

dismissing    her    civil    action      alleging     claims    under   the     Fair

Housing Act.       We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.       Braziel v. Charlestown Owners Ass’n, No. 1:15-

cv-00718-AJT-IDD (E.D. Va. Aug. 26, 2015).                      We dispense with

oral    argument    because       the    facts   and   legal     contentions      are

adequately    presented      in    the    materials    before    this    court    and

argument would not aid the decisional process.



                                                                          AFFIRMED




                                           2